DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 3-6, 8 and 9 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art taken either singularity or in combination fails to anticipate or fairly suggest the limitations of the independent claim, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be proper. The prior art fails to teach a combination of all the claimed features as presented in independent claims 1, 5 and 6 with the important feature being “a thickness dimension of a first covering part in the insulating covering on a side of the electrical wire fixing part in relation to the core wire is formed smaller than a thickness dimension of a second covering part located on an opposite side of the core wire, and a sum of a thickness dimension of a part of the sheet material to which the first covering part is welded and the thickness dimension of the first covering part is formed equal to or larger than the thickness dimension of the second covering part, and each thickness dimension is measured along a line orthogonal to the sheet material and passing through a center of the core wire (claims 1 and 5)” and “both the insulating covering and the electrical wire disposed part are formed of a material including polyvinyl chloride and a plasticizer, and at a time of performing the ultrasonic-welding, a ratio of a plasticizer to polyvinyl chloride constituting the part including the electrical wire disposed part is equal to or {P61364 05195457.DOC} 4P61364Appl. No.: 17/043,105 lower than a ratio of a plasticizer to polyvinyl chloride constituting the insulating covering, thus the part including the electrical wire disposed part becomes equal to or harder than the insulating covering (claim 6)” Therefore claims 1, 3-6, 8 and 9 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments, see Applicant’s Remarks, filed March 17, 2022, with respect to claims 1 and 5 have been fully considered and are persuasive.  The 35 USC 103 rejection has been withdrawn. The applicant has amended claims 1 and 5 to include  “each thickness dimension is measured along a line orthogonal to the sheet material and passing through a center of the core wire.”  In regards to claim 6, the applicant argues “Akira in view of Ichikawa fails to teach or suggest "both the insulating covering and the electrical wire disposed part are formed of a material including polyvinyl chloride and a plasticizer, and at a time of performing the ultrasonic-welding, a ratio of a plasticizer to polyvinyl chloride constituting the part including the electrical wire disposed part is equal to or lower than a ratio of a plasticizer to polyvinyl chloride constituting the insulating covering, thus the part including the electrical wire disposed part becomes equal to or harder than the insulating covering."

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see the attachment of the USPTO Form-892.

Communication

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRYSTAL ROBINSON whose telephone number is (571)272-9258.  The examiner can normally be reached on 9-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor,  Timothy Dole can be reached on (571)-272-2229.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KRYSTAL ROBINSON/Examiner, Art Unit 2848